Exhibit 10.2

 

REAFFIRMATION

OF UNLIMITED CONTINUING GUARANTY

 

This REAFFIRMATION OF UNLIMITED GUARANTY (the “Reaffirmation”), dated as of
August 5, 2019, made by CVD Equipment Corporation (the “Guarantor”), in favor of
HSBC Bank USA, National Association, having an office at 534 Broad Hollow Road,
Melville, New York 11747 (the “Bank”).

 

WITNESSETH:

 

WHEREAS, the Guarantor has executed and delivered certain Unlimited Guaranty
dated November 30, 2017 made by the undersigned Guarantor in favor of the Bank
(the "Original Guaranty") guaranteeing the payment and performance of all
obligations of 555 N Research Corporation (the “Borrower) to the Bank; and

 

WHEREAS, the Borrower is now executing an Mortgage Modification Agreement of
even date herewith (all of the loan documents executed in connection with the
Mortgage Modification Agreement and Original Guaranty, including the documents
executed in connection with the original mortgage loan made to Borrower in the
amount of Ten Million Three Hundred Eighty-Seven Thousand Five Hundred and
00/100 ($10,387,500.00) Dollars dated November 30, 2017, and as same may
modified or restated, collectively the “Loan Documents”), and in connection
therewith, the Bank requires that the Guarantor reaffirm and ratify all the
terms, conditions, representations and covenants contained in the Original
Guaranty.

 

NOW, THEREFORE, for good and valuable consideration the Guarantors hereby
irrevocably and unconditionally acknowledge and confirm to the Bank, and its
successors and assigns, the following:

 

1.     The Guaranty continues in full force and effect and is a valid and
binding obligation of the undersigned Guarantor in accordance with the terms of
the Original Guaranty, that no defenses, offsets, claims, counterclaims exist
with respect to such Original Guaranty, and that such Original Guaranty is
enforceable in accordance with its terms, and guarantees and shall continue to
guarantee in accordance with its terms the performance of all amounts and
obligations guaranteed thereby, including without limitation, in addition to all
other liabilities and obligations guaranteed thereby, all liabilities and
obligations of the Borrower to the Bank respecting all of the Loan Documents
including, without limitation, interest, attorneys' fees and other amounts
accruing after the filing of a petition in bankruptcy by or against the
Borrower, notwithstanding the discharge of Borrower from such obligations,
together with all costs and expenses incurred by the Bank in connection with
such obligations, the Original Guaranty, as affected hereby, and the enforcement
thereof.

 

2.     The undersigned further covenant and agree that their liability under the
Guaranty is unaffected by the execution and delivery of the Mortgage
Modification Agreement, a copy of which the undersigned acknowledge receiving.

 

 

--------------------------------------------------------------------------------

 

 

3.     By executing this Reaffirmation, the undersigned Guarantor represents
that its has the power to execute this Agreement, and the execution of this
Agreement has been duly authorized by all necessary corporate action and that
the authority of the undersigned to execute this Agreement as Chief Financial
Officer and bind the undersigned corporation as stated in its Secretary
Certificate-Corporate Guarantor of even date herewith.

 

 

 

[Signatures contained on the following page]

 

2

--------------------------------------------------------------------------------

 

 

This Reaffirmation is being made as of the 5th day of August, 2019.

 

 

Guarantor:

 

 

 

 CVD EQUIPMENT CORPORATION

 

By:         /s/ Thomas McNeill                         

Thomas McNeill

Chief Financial Officer       

 

3